Citation Nr: 0423360	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  02-17 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or at the housebound rate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel




INTRODUCTION

The veteran served on active duty from December 1942 to June 
1946.

The instant appeal arose from an October 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in St. Paul, Minnesota, which denied a claim for 
entitlement to special monthly compensation based on the need 
for regular aid and attendance or at the housebound rate.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's representative asserts that entitlement to 
special monthly compensation based on the need for regular 
aid and attendance or at the housebound rate is warranted as 
she was placed in a nursing home due to her sedentary 
lifestyle caused by her service-connected orthopedic and 
psychiatric disabilities and for all intents and purposes she 
is housebound.

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and her representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  As part of that notice, VA is required to 
indicate which information and evidence, if any, the claimant 
is required to provide to VA and which information and 
evidence, if any, VA will attempt to obtain on her behalf.  
38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  As part of this notification, the 
veteran is requested to provide any evidence in her 
possession that pertains to the claim.  38 C.F.R. § 3.159(b) 
(2003).  In the present case, the record shows that the 
veteran has never been issued a VCAA notice letter with 
regard to the special monthly compensation issue on appeal.  

Also, the veteran has never had a VA examination which 
specifically addresses the criteria for aid and attendance or 
housebound benefits.  The United States Court of Appeals for 
Veterans Claims (CAVC) has held that the duty to assist 
includes a thorough and contemporaneous medical examination.  
See Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); 38 C.F.R. § 4.2.  
Accordingly, a VA examination that addresses the aid and 
attendance and housebound criteria should be scheduled.

The record indicates that the appellant has been a patient in 
a nursing home, perhaps at Apple Valley Health Care Center, 
since August 1998 and that she has received ongoing treatment 
from Dr. T. Niebeling for the last 10 years.  However, a 
review of the record reveals no records from the nursing home 
and only sporadic records from Dr. Niebeling since she 
entered the nursing home.  A remand is therefore also 
required in this case to attempt to obtain complete medical 
records.  38 U.S.C.A. § 5103A(b) (West 2002).  

Accordingly, this case is remanded for the following action:
 
1.  The RO must review the claims files 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), the implementing regulations found 
at 38 C.F.R. § 3.159 (2003) and any other 
applicable legal precedent, is completed.  
In particular, the appellant and her 
representative should be provided a 
notice letter that advises them of any 
information and medical or lay evidence 
that is necessary to substantiate the 
claim; which information and evidence, if 
any, the claimant is required to provide 
to VA; and which information and 
evidence, if any, VA will attempt to 
obtain on her behalf.  They should also 
be notified that the claimant should 
provide any evidence in her possession 
that pertains to her claim.  

2.  The RO should contact the appellant 
and request that she provide the RO with 
a signed release (VA Form 21-4142) for:

(1) the nursing home in which she 
resides, perhaps Apple Valley Health 
Care Center, 14650 Garrett Ave., 
Apple Valley, MN  55124; and

(2)  Dr. Thomas Niebeling, The 
Quello Clinic, Ltd., Burnsville 
Medical Center, 14000 Nicollet 
Avenue South, Suite 100, Burnsville, 
MN  55337.  

After the releases are received the RO 
should document attempts to obtain copies 
of all pertinent records developed at the 
aforementioned facilities from August 
1998 to the present.

3.  The RO should schedule a VA aid and 
attendance/housebound examination to 
determine whether the veteran establishes 
a factual need for aid and attendance or 
is housebound.  In this regard, the 
examiner should specifically address the 
following questions:

a.  Do her service-connected 
disabilities, degenerative joint and 
disc disease of the lumbosacral 
spine with lumbar spinal stenosis 
and anxiety reaction, preclude the 
claimant from being able to dress or 
undress herself; and
 
b.  Do her service-connected 
disabilities preclude her from 
keeping herself ordinarily clean and 
presentable; and
 
c.  Do her service-connected 
disabilities preclude her from 
frequently adjusting any special 
prosthetic or orthopedic appliances 
without aid (this should include a 
statement as to whether she is using 
prosthetic(s)); and
 
d.  Do her service-connected 
disabilities preclude her from being 
able to feed himself (is she unable 
due to loss of coordination of upper 
extremities or through extreme 
weakness brought on by her service-
connected disabilities); and
 
e.  Do her service-connected 
disabilities preclude her from 
attending to the wants of nature; 
and
 
f.  Do her service-connected 
disabilities result in any 
incapacity, physical or mental, 
which requires care or assistance on 
a regular basis to protect her from 
hazards or dangers incident to her 
daily environment; and

g.  Is she substantially confined to 
the ward and clinical areas of the 
nursing home in which she resides by 
reason of her service-connected 
disabilities which it is reasonably 
certain will remain throughout her 
lifetime?

The claims folder and a copy of this 
remand should be made available to the 
examiner.  A complete rationale for all 
opinions expressed should be provided.  A 
copy of the examination report and any 
completed test reports should thereafter 
be associated with the claims folder.

4.  The RO should then take adjudicatory 
action on the claim on appeal.  If any 
benefit sought remains denied, the RO 
should furnish the veteran and her 
representative with a supplemental 
statement of the case (SSOC).
 
After the veteran and her representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until she receives further 
notice.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


